IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MARK YOUNG,                              : No. 158 EM 2016
                                         :
                  Petitioner             :
                                         :
            v.                           :
                                         :
PRESIDENT JUDGE OF THE COMMON            :
PLEAS COURT OF PHILADELPHIA              :
COUNTY,                                  :
                                         :
                  Respondent             :

                                    ORDER


PER CURIAM

      AND NOW, this 6th day of January, 2017, the Application for Leave to File

Original Process and Petitions for Leave to Respond are GRANTED, and the Petition

for Writ of Mandamus is DENIED.